Title: To James Madison from Frederick Jacob Wichelhausen, 18 July 1803
From: Wichelhausen, Frederick Jacob
To: Madison, James


					
						Sir!
						Bremen the 18th. July 1803
					
					On the 12th: June I had last the honor of writing to you, wherewith I informed you of the French troops having 


taken possession of the Electorate of Hannover; since which much apprehension was still entertained, that on the 


shores of the Elbe, it might nevertheless come to bloody actions, the Hannoverian troops rejecting to comply with 


the demands of the French to lay down their arms upon refusal of the King of England to ratify the convention 


made at Suhlingen; however upon repeated remonstrances made to them of their resistance being fruitless, they 


at last consented to lay down their arms, and to surrender themselves prisonners of war, reserving the liberty to 


go whereever they please, in consequence of which all apprehension of a continental war in our vicinity have 


vanished for the present.  On the 8th: instant the French Vice-comissair of commercial affairs at this city Mr. Buhl, 


notified to the Senate, that by order of General Mortier, no goods or merchandises were allowed to enter or pass 


the territory of Hannover, unless they were accompanied with a certificate from under his hand, attesting that 


those goods, were not of the growth or manufactures of England, nor even had paid an english duty.  This 


measure should it be executed in the strictest manner, would infringe totally our trade with England, as no goods 


can be exported from hence into the interior part of the Empire, without touching the 


dominions of Hannover; a committee out of the Senate and citizens were appointed to examine strictly the 


difficulty attending the execution of such a decree, and to make respectful remonstrances about it, which we flatter 


ourselves will have the desired effect to repeal said measure, moreover as on the other side the german empire 


would suffer greatly by it, and induce the respective Governments to make like representations; till now 


not any British merchandises passing the Hannoverian territory have as yet been stopped.

The designed blockade of the Elbe by the English, which was notified to the foreign ministers in London on the 


28th: June has been executed in the most rigorous manner.  Even no fisherboat is allowed to 


sail out or in.  Several vessels bound for Hamburg have in consequence arrived in our river, amongst which is 


one American from Charleston.  We live in great hopes and letters from London confirm it, that our river will 


remain open 
					In conformity with my duty I now inclose herewith the usual semi-annual report, drawn out till the 30st: June last.  


At the same time I do not fail to answer your circular of the 9th: April the receipt of which I 


acknowleged already in my last.  With much pleasure I observe thereout the new regulations made in regard to 


us, as well as to masters of vessels and sailors; the dispositions respecting sailors, were so much the more 


necessary, as they not only tend to prevent idleness amongst that class of people in foreign countries, but also 


the United States will save thereby great annual disbursements, it being rendered now so very difficult and 


expensive to Captains, to discharge their crew engaged at high wages in America, in foreign countries.  That the 


masters of vessels are now obliged immediatly on their arrival in a foreign port to deliver 


their Shipspapers to the resident Consul there is a long wished for and also very necessary measure, as it is the 


only means to compel the Captains to the performance of their duties, and to preserve the genuineness of the 


American Flag.  It facilitates likewise the transmission of the usual semi-annual report.  Nevertheless as long the 


producing of the manifest is also not included therein the specification of the out and inward cargo will always 


remain incomplete.
					Agreeable to the closure of your letter you desire a specification of duties payable for the benefits of lights, for 


anchorage, buoys, piers, harbourmoney and expences of quarantine etca on vessels of the United States on 


Bremen vessels and on other foreign vessels; the inclosed table will inform you particularly of every thing. On the 


whole, those expences are very trifling at this port, as it has always been a true commercial politick of this city not 


to incumber trade with heavy charges.  However on the other hand very little is done also for the benefit of 


commerce, for the want of public spirit and fearing the first expences.  Light money is not paid here at all, as 


there is no fire kept on the beacon at the entrance of the Weser.  The nearest lighthouses are at Helgoland and 


Wangerode, two small Islands in the North Sea, of which the first belongs to Denmark, and the latter, being a part 


of Jeverland to Prussia; the lighthouses are supported by the respective governments, and in Hamburg I believe a 


small lightmoney is levied for them.  As the country on the left side of the Weser belongs to the Dukedom of 


Oldenburg, the Duke has established the quarantine regulations on this river, for which he also raises a tax, which 


however is not properly fixed, and is but very trifling.
					Besides these charges every foreign vessel is to pay a fee to the Ships-Broker, (appointed by the Senate,) even 


if the Captain should not have made use of his assistance; as those are voluntary and some times very high, in so 


much, that some Captains have complained about it, say from 40 to 50  or 30 


to 40 Spanish dollars for vessels from 2 to 300 Tons, I have in conjunction with the Prussian Consul objected to 


it, and a committee is now appointed to have it properly fixed.
					This I believe to be all, what you required of me.  Should any new regulations be made in 


respect to the foregoing, I shall not fail to inform you of the particulars.  You will have heard 


already that the duty at Elsfleth is now abolished entirely, with the exception, that it still continues 10 years as a 


kind of an indemnification to the Duke of Oldenburg; as the annual income of this duty was from 120 to 150000 


Rixdollars, the trade of this city gains greatly by its abolishment, especially in regard to its rivality with 


Holland and Hamburg.
					Finally I beg leave to recommend myself to the continuation of your favor again; and offering 


you my services on all public as well as private occasions, I have the honor to subscribe with the highest esteem 


Sir! Your most obed. humble Servant
					
						Fredk. Jacob Wichelhausen
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
